Exhibit 21 SUBSIDIARIES OF FLOWERS FOODS, INC. Name of Subsidiary Jurisdiction of Incorporation or Organization 14th Street Baking Co. of Birmingham, LLC Alabama Bailey Street Bakery, LLC Alabama Flowers Bakery of Montgomery, LLC Alabama Flowers Baking Co. of Birmingham, LLC Alabama Flowers Baking Co. of Opelika, LLC Alabama Flowers Baking Co. of Tuscaloosa, LLC Alabama Alpine Valley Bread Company Arizona Fast Food Services, Inc. Arizona Holsum Bakery of Tolleson, LLC Arizona Holsum Bakery, Inc. Arizona Holsum Holdings, LLC. Arizona Flowers Bakery of Texarkana, LLC Arkansas Flowers Baking Co. of Batesville, LLC Arkansas Flowers Baking Co. of Pine Bluff, LLC Arkansas Fort Smith Baking Co., LLC Arkansas Flowers Baking Co. of California, LLC California Flowers Baking Co. of Modesto, LLC California Flowers Baking Co. of Sacramento, LLC California Flowers Baking Co. of Stockton, LLC California Flowers Baking Co. of Denver, LLC Colorado C&G Holdings, Inc. Delaware CK Sales Co., LLC Delaware Flowers Bakeries Brands, LLC Delaware Flowers Finance II, LLC Delaware Flowers Finance, LLC Delaware Southern Bakeries, Inc. Delaware Busch Drive Baking Co. of Jacksonville, LLC Florida Flowers Baking Co. of Bradenton, LLC Florida Flowers Baking Co. of Florida, LLC Florida Flowers Baking Co. of Jacksonville, LLC Florida Flowers Baking Co. of Miami, LLC Florida Flowers Baking Co. of Orlando, LLC Florida Derst Baking Company, LLC Georgia FBC Georgia, LLC Georgia Flowers Bakeries, LLC Georgia Flowers Bakery of Suwannee, LLC Georgia Flowers Baking Co. of Thomasville, LLC Georgia Flowers Baking Co. of Tucker, LLC Georgia Flowers Baking Co. of Tyler, LLC Georgia Flowers Baking Co. of Villa Rica, LLC Georgia Flowers Foods Specialty Group, LLC Georgia Flowers Specialty Foodservice Sales, LLC Georgia Flowers Baking Co. of Hodgkins, LLC Illinois Flowers Baking Co. of Peoria, LLC Illinois Flowers Baking Co. of Columbus, LLC Indiana Flowers Baking Co. of Waterloo, LLC Iowa Specialty Blending Co., LLC Iowa Flowers Baking Co. of Lenexa, LLC Kansas Flowers Bakery of London, LLC Kentucky 1 Name of Subsidiary Jurisdiction of Incorporation or Organization Flowers Baking Co. of Bardstown, LLC Kentucky Flowers Baking Co. of Alexandria, LLC Louisiana Flowers Baking Co. of Baton Rouge, LLC Louisiana Flowers Baking Co. of Lafayette, LLC Louisiana Flowers Baking Co. of New Orleans, LLC Louisiana Flowers Baking Co. of Biddeford, LLC Maine Lepage Bakeries Cedar Street, LLC Maine Lepage Bakeries Park Street, LLC Maine Lepage Leasing, LLC Maine El Paso Baking Co. de Mexico, S.A. de C.V. Mexico Flowers Baking Co. of Booneville, LLC Missouri Flowers Baking Co. of Henderson, LLC Nevada Flowers Bakery of Winston-Salem, LLC North Carolina Flowers Baking Co. of Jamestown, LLC North Carolina Flowers Baking Co. of Newton, LLC North Carolina Flowers Baking Co. of Rocky Mount, LLC North Carolina Franklin Baking Company, LLC North Carolina Flowers Baking Co. of Ohio, LLC Ohio Flowers Baking Co. of Tulsa, LLC Oklahoma AVB, Inc. Oregon Flowers Baking Co. of Portland, LLC Oregon Flowers Baking Co. of Oxford, Inc. Pennsylvania Tasty Baking Company Pennsylvania TBC Financial Services, Inc. Pennsylvania Flowers Specialty Brands, LLC South Carolina Flowers Bakery of Cleveland, LLC Tennessee Flowers Bakery of Crossville, LLC Tennessee Flowers Baking Co. of Knoxville, LLC Tennessee Flowers Baking Co. of Memphis, LLC Tennessee Flowers Baking Co. of Morristown, LLC Tennessee Flowers Baking Co. of Nashville, LLC Tennessee Flowers Specialty Snack Sales, Inc. Tennessee Monroe Avenue Baking Co. of Memphis, LLC Tennessee Austin Baking Co., LLC Texas Corpus Christi Baking Co., LLC Texas Flowers Baking Co. of Denton, LLC Texas Flowers Baking Co. of El Paso, LLC Texas Flowers Baking Co. of Houston, LLC Texas Flowers Baking Co. of San Antonio, LLC Texas Flowers Baking Co. of Texas, LLC Texas Leeland Baking Co., LLC Texas Leo’s Foods, Inc. Texas San Antonio Baking Co., LLC Texas Flowers Baking Co. of Ogden, LLC Utah Lepage Bakeries Brattleboro, LLC Vermont Flowers Baking Co. of Lynchburg, LLC Virginia Flowers Baking Co. of Norfolk, LLC Virginia Flowers Baking Co. of West Virginia, LLC West Virginia 2
